DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment submitted 04 JAN 2021.  The status of the claims is as follows:
Claims 1-7, 10-14, 17-22, 24, 25, and 28-39 are pending.
Claims 1, 10, 17, and 18 are amended.
Claims 8, 9, 15, 16, 23, 26, and 27 are canceled.
Claim 39 is new.
The amendments to Claims 10, 18, and 19 overcome the previous rejection under 35 USC 112; said rejection is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Firey on 26 FEB 2021.
The application has been amended as follows:
In Claim 39, “wherein the coating mixture filler includes” is deleted and is replaced with - -wherein the coating mixture further comprises a filler, wherein the filler includes- -.

Allowable Subject Matter
Claims 1-7, 10-14, 17-22, 24-25, and 28-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, Examiner considers the previous rejection of Claim 1 as being the closest prior art to the invention as claimed.
Claim 1 – Sullivan ‘447 discloses a method of protecting a surface of an e-vaping device from corrosion (PG 0089), comprising applying a coating mixture to the surface of e.g. a coupling adaptor by appropriate means (PG 0089).  Sullivan ‘447 further discloses that individual parts of attachments or fluid delivery devices may be constructed out of suitable, and preferably non-corrosive, materials (PG 0088). 
Sullivan ‘447 does not disclose the following limitations of Claim 1:
Coating inside surfaces of the e-vaping device.
preparing a coating mixture configured to protect the surface from corrosion and a pre-vapor formulation, the coating mixture configured to withstand a repeatable operating temperature cycle of the e-vaping device without degrading; and 
coating the surface with a permanent protective coating based on the coating mixture;
the coating being performed by electrodeposition, vapor deposition, or both; and
the coating mixture including at least one of a silane and a resin.
Sullivan ‘447 discloses that the coupling adaptor may be made of metals e.g. stainless steel, aluminum, and brass.
Li ‘753 discloses electronic smoking articles (Abstract, e.g. Column 1 Lines 15-21).  The disclosed electronic smoking article comprises inner and outer tubes (Figure 1A and 1B, Column 2 Line 28 – Column 3 Line 12) which may be made of e.g. metals (Column 3 Lines 5-10).  The inner tube may also include a substantially water-impermeable coating (Column 3 Lines 11-12), which by definition is a coating which protects the inner tube from water.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Sullivan ‘447 to have included protective coatings on inner regions of the e-vaping device as suggested by Li ‘753, as both references are drawn to the formation of e-vaping devices, Sullivan ‘447 discloses that protective coatings on certain portions of an e-vaping device are desirable, and Li ‘753 discloses additional locations on an e-vaping device where protective coatings are desirable.
WO ‘798 discloses a method for producing a coating on a metal substrate (Abstract), the metal substrate comprising e.g. steel (Page 8 Lines 16-18).  The method comprises
preparing a coating mixture (Page 9 Lines 24-30) configured to protect the surface from corrosion (Page 3 Lines 20-23); and
the coating mixture including a silane and a resin (e.g. Page 10 Table 1, GPA and VTMS are silanes, while chitosan is a resin).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Sullivan ‘447 / Li ‘753 to apply the coating composition of WO ‘798 using means recited therein, as Sullivan ‘447 / Li ‘753 wants to protect e.g. stainless steel e-vaping surfaces from corrosion by applying protective coatings and WO ‘798 teaches a protective coating which protects e.g. steel surfaces from corrosion.
WO ‘798 further teaches that the coating remains on the surface of the e.g. steel surface until a prolonged exposure to aqueous hydrochloric acid occurs (Page 10 Line 23 – Page 11 Line 4).  As the pre-vapor formulation is not disclosed by Applicant to contain hydrochloric acid, Examiner maintains that the applied coating is permanent within the context of the combined references.  WO ‘798 further teaches that the coated substrate is repeatedly exposed to varying temperatures (Page 11 Lines 8-14, exposure in an outdoors environment over two months necessarily entails day/night temperature variations).  Applicant does not clearly define an operating temperature cycle of the e-vaping device in the specification.
Sullivan ‘447 / Li ‘753 / WO ‘798 do not teach electrodeposition or vapor deposition.  WO ‘798 generically teaches application of the coating materials to the substrate at Page 3 Line 13.  Hu, Garcia-Lecina, and Heydarian in combination teach that electrodeposition of the chemical discussed in Sullivan ‘447 and WO ‘798 are known to be suitably deposited by electrodeposition 
Sullivan ‘447 teaches the formation of compositions involving the dissolution of three polymeric silanes (see e.g. Page 14 Table 3, TEOS / VTMS / (PTMS or Ph-TES).  None of Sullivan ‘447, Li ‘753, or WO ‘798 teaches independent dissolution of the three compounds.  Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) Further, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Therefore, Examiner finds it prima facie
Sullivan ‘447 discloses vinyltrimethoxysilane as a desirable coating component (Page 4 Lines 9-19) and states that sulfuric acid may be used as a catalyst (Page 4 Lines 9 – 19).  Cationic Polymerization discloses that the reaction of vinyl monomers and sulfuric acid is a cationic polymerization process. The pH of the solution is result-effective based on the concentration of the acetic acid (increasing the amount of acid in a solution lowers the pH of the solution).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have chosen concentrations of the coating mixture components such that a coating mixture with desired material properties was formed.
None of Sullivan ‘447 / Li ‘753 / WO ‘798 / Hu / Garcia-Lecina / Heydarian disclose a particulate dispersion including solid polymer particles. Sullivan ‘447 was discloses colloidal silica particles as desirable materials to be included in its coating mixture at Page 4 Lines 30-31.  Mondal discloses a corrosion inhibiting coating meant to be applied to metals and alloys (786 Introduction), e.g. stainless steel (787 experiment, second paragraph) and teaches that graphene oxide is a desirable additive in a polymeric corrosion inhibiting coating for metals (787 Introduction).  However, there is 
Further search and consideration has not found a reference or combination of references, alone or in combination with the references of record in this application, which either teaches or suggests the use of solid polymer particles in conjunction with a cationic polymer solution or teaches or suggests its substitution into said mixture for the purpose of forming a corrosion-resistant coating.  Therefore, Claim 1 is allowed.  Claims 2-7, 10-14, 17-22, 24-25, and 28-39 ultimately depend from Claim 1 and are therefore allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                      

/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712